Opinion by
Oblady, L,
The court below found that when the father of the alleged pauper had moved from Highland, township, Clarion county to Jefferson county, some of his children had been permitted to remain at their old home in Clarion county, on lands, the title to which was vested in the father. The alleged pauper went with the father to Jefferson county but remained only a short time, and then returned to his former home where he stayed continuously. This home had been provided by the father for all of his children by his first wife. There was nothing in the evidence to show how the alleged pauper had been maintained while he had resided in Highland township.
The court also found that the father had not sent the minor son (the alleged pauper) to his Highland township home for any fixed period of time, and that he had not relinquished his right of control over the child. The Jefferson county home was always open to this child and there was no emancipation *604■ of the son from the control of the father. By the payment of taxes in Jefferson county for a period of seven years, the father had acquired a legal settlement therein from September 19, 1893, until the bringing of this action.
There was no evidence in the case sufficient to justify the court in holding that the son had been emancipated from parental control, hence no question of other than a derivative settlement through the father arises ; and under the facts as found by the court there was an actual legal settlement of the father, which under the law was the settlement of the minor.
Appellant’s contention that the mere finding of the fact that the taxes had been paid for a period of seven years was not sufficient without proof that the taxes had been regularly assessed, is without merit. The act 1836 declares that a settle- • ment may be gained by any person inhabiting a district who shall be charged with and pay his proportion of any public taxes or levy, for two years successively. The proof of the assessment of the taxes is admissible as a step towards showing the payment of same, but it is of no value unless followed by proof of payment: Lower Augusta v. Selinsgrove, 64 Pa. 166.
In this case the conclusion reached is several steps beyond the mere assessment of taxes, inasmuch as the court found that the taxes had been paid; this is the last step in the discharge of the citizen’s duty in bearing his share of the public burden, and until the contrary is shown the presumption follows that the taxes had been regularly assessed, and that the formalities of the law had been observed.
The questions involved were purely of fact, and have been found by the court below to determine the last legal settlement of the alleged pauper at the time he became a public charge, and also at the time of his death, to be in the poor district of Jefferson county.
The order of the court is affirmed.